


EXHIBIT 10(e)15


BASE SALARIES OF NAMED EXECUTIVE OFFICERS


MISSISSIPPI POWER COMPANY


The following are the annual base salaries, effective March 1, 2015, unless
otherwise noted, of the Chief Executive Officer and Chief Financial Officer of
Mississippi Power Company and certain other executive officers of Mississippi
Power Company who served during 2014.




G. Edison Holland, Jr.
President and Chief Executive Officer
$678,480
Moses Feagin
Vice President, Treasurer and Chief Financial Officer
$263,280
John W. Atherton
Vice President
$267,651
Jeff G. Franklin
Vice President
$265,125
John C. Huggins*
Vice President
$212,513



*    Retired February 20, 2015. Salary shown was Mr. Huggins’ salary effective
March 1, 2014.








